DECISION
The application of the above-named defendant for a review of the sentence of 20 years with 245 days jail time credit for Murder in the Second, imposed on July 25, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
This sentence seems sufficiently lenient considering that the defendant shot the decedent, a 16 year old girl, through the head with a .257 calibre Roberts rifle.
We thank Richard Llewellyn, Esq., of the Montana Defender Project for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, Chairman; Jack D. Shanstrom, Sid G. Stewart.